department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n number release date se t eora t2 uil employer_identification_number contact person id number telephone number date legend m n dear ------------- this is in reference to your letter of date requesting advance approval of your grant procedures under sec_4945 of the internal_revenue_code you are planning to institute a scholarship program for high school students to attend private high schools you are recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code and have been classified as a private_foundation as defined by sec_509 of the code the name of your scholarship program is m you presently plan to award one scholarship per year unless under special circumstances for a four year period your scholarships will pay for tuition room and board for private_schools in the area the administrators of high schools located in n county and all contiguous counties will nominate candidates for your scholarships by submitting a nomination form your board_of directors will initially be your selection committee however your board_of directors may in the future delegate this responsibility to other persons each member of your board_of directors must disclose any relationship of any candidate for a scholarship in which he or she may derive a direct or indirect private benefit if any candidate are selected over other candidates your scholarship candidates must be enrolled or about to enroll as a full time student in a private high school your scholarship candidates must meet the following criteria the candidate shows sufficient academic ability to enable him or her to complete courses of study necessary to graduate from his or her selected private high school the candidate has the necessary character and motivation to obtain an education the candidate exhibits need for financial assistance your scholarships will be awarded to recipients for study toward a degree at an educational_organization described in sec_170 of the code all high school students are eligible to be nominated for your scholarships your scholarship recipients must use the funds for tuition board room fees books supplies travel costs and incidental_expenses for attendance at the recipient’s respective school none of your scholarships may be awarded to the children of your board_of directors or officers to the children of any disqualified_person or to the children of the selection committee members or children of persons aiding in the selection process you plan to pay your scholarship funds to the respective private high schools sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable scientific or educational_purposes no part of the net_earnings of which inures to the benefit of any individual sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in sec_501 in its generally accepted legal sense charitable as used in its generally accepted legal sense includes advancement of education sec_4945 and b of the code impose certain excise_taxes on expenditure defined as taxable_expenditures by sec_4945 sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 sec_4945 of the code provides that sec_4945 shall not apply to an individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary if it is demonstrated to the satisfaction of the secretary that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 sec_53_4945-4 of the foundation and similar excise_taxes regulations provides that to secure approval for a grant-making procedure a private_foundation must demonstrate to the satisfaction of the commissioner that a the grant procedures include an objective and nondiscriminatory selection process b the procedure is designed to result in the performance o f the activities intended to be financed and c the foundation will obtain reports to determine whether the grant funds are being properly used reports are not required if the foundation pays the scholarship grants to an educational_institution see sec_53_4945-4 and sec_53_4945-4 of the foundation excise_tax regulations sec_53_4945-4 of the foundation and similar excise_taxes regulations provides that a foundation is under a duty to investigate and attempt to recover any misuse of grants since you are aiding students to attend private high schools your scholarship program would be a charitable activity of advancing education under sec_501 of the code based on the information submitted and assuming your scholarship procedures will be conducted as proposed we rule that your procedures for awarding scholarships comply with the requirements contained in sec_4945 of the code because a your scholarship procedures include an objective and nondiscriminatory selection process your applicants are rated by objective and nondiscriminatory criteria by persons experienced in rating of students on their accomplishments and potential b your recipients must be enrolled in a degree program to receive your scholarship grants your recipients must be enrolled in an educational_organization described in sec_170 of the code thus your procedures are designed to result in the performance of the activities that you intend to finance c you will satisfy the report requirement by paying of your scholarship grants directly to the respective private high schools you have submitted information showing that you will investigate and seek recovery_of any misuse of your grants based upon the information submitted and assuming your program will be conducted as proposed with a view to providing objectivity and nondiscrimination in the awarding of your scholarship grants we rule that your grants comply with requirements of sec_4945 of the code expenditures made in accordance with these procedures will not constitute taxable_expenditures within the meaning of sec_4945 of the code and as such are eligible for the exclusion from income provided for in sec_117 of the code to the extent that such grants are actually used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code this ruling is conditioned on the understanding that there will be no material changes in the facts upon which it is based it is further conditioned on the understanding that no grants will be awarded to the children of your organization’s creators officers directors trustees or members of the selection committee or for a purpose inconsistent with the purposes described in sec_170 of the code the approval of your grant-making procedures is a one time approval of your system of standards and procedures for selecting recipients of grants that meet the requirements of sec_4945 of the code thus approval will apply to succeeding grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request we are informing the ohio te_ge office of this action please keep a copy of this ruling with your organization’s permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely jane baniewicz manager exempt_organizations technical group
